Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed on 17 November 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17 and 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 17 and 19-20 have been cancelled.
Applicant’s request for rejoinder of apparatus claims 17 and 19-20 has been considered but has not been granted.  Rejoinder is granted when claims directed to a product or apparatus are found allowable, and withdrawn process claims include all of the limitations of the allowable product/apparatus claims.  The non-elected, withdrawn apparatus claims in this application would require further search and consideration before a decision could be made on the allowability of these claims.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-13 are allowed for including the indicated allowable subject matter set forth in the office action mailed 27 September 2021.   Claim 1 is the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        27 December 2021